Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
DETAILED ACTION
As filed, Claims 1-3, 9-11, 16, 17, 38, 41, 43-45 and 55-57 are pending are pending of which claim 1 and 38 are  amended. Claims 56-57 are withdrawn from consideration. Claims 4, 5, 7, 8, 12-15, 18-37, 39, 40, 42, 46-54 are cancelled. 
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.

1.The rejection of claims 1-4, 6, 8-11, 16, 17, 38, 40-41, 43-45, 55 under 35 U.S.C. § 103 over US 6,657,011 B2 and further in view of US 2015/0307751 and US 2012/0083572 is maintained/modified per claim amendments.
The Applicants did not provided clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed (meth)acrylate oligomers  and oligomers disclosed by prior art are distinct, the claims are considered prima facie obvious. Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.
2. A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 16, 17, 38, 41, 43-45 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,657,011 B2, Dec. 2, 2003 by Lau et al. (“the ‘011 patent”; cited by Applicants in IDS) , and further in view of US 2015/0307751 A1 , Oct. 29, 2015 by Eckhardt et al. (“the ‘751 publication”; cited by Applicants in IDS) and US 2012/0083572 A1, Apr. 5, 2012 Klots et al. (“the ‘572 publication”; cited in PTO-892 mailed 97/28/2020).
The ‘011 patent discloses an adhesive composition comprising:(a) adhesive (co)polymers composition prepared from monomers including acrylic acid, esters of acrylic acid, methacrylic acid or esters of methacrylic acid and combinations thereof; the methacrylates include methyl methacrylate, ethyl methacrylate, butyl methacrylate, 2-ethylhexyl methacrylate, isobornyl methacrylate (col 5 lines 35-40; see claim 4 of the reference;  the elected species; instant claim 38); 
(b) from 1 to 55%, on a dry weight basis, of a polymeric additive comprising a low
molecular weight polymer having a Mn (number average molecular weight)  of 20,000 or less and which comprises:
(i) polymerized units of at least one ethylenically unsaturated monomer; and
(ii) 5 weight percent or less of a polymerized acid-containing monomer;
wherein said polymeric additive is polymerized in the presence of a metal chelate
chain transfer agent. The polymeric additive has a Mn of from 600 to 4000 (see claim 3 of the ‘011 patent; which corresponds to the methacrylic oligomers from C1-C20 alkyl and C5-C20 cycloalkyl  of Mn up to 3000g/mol of instant claims 1, 2, 38, 45 and encompasses the range of Mn of instant claims 2, 17, 38, 55).
Disclosed on col 9 lines 15-25 the ‘011 patent is that the polymeric additive is a tackifier and has a midpoint glass transition temperature (Tg) of 0°C or greater (which is within the claimed range -100 to 120°C of instant claims 1, 17, 41, 45).
Regarding the residual olefin content, the prior art specifically teach on column 5:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore the prior art teachings read on the limitation of instant claims:” residual olefin content, measured by 1H NMR, of less than 3.5 weight percent”. 

Instant claims are a product-by-process claim.  During patent prosecution, product-by-process claims are examined based upon a claim interpretation of the structure of the product only; i.e., without any limitations based on recited steps.  See MPEP § 2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”)

As discussed herein, the '‘011 patent explicitly teaches (meth)acrylic oligomers prepared from methyl methacrylate, ethyl methacrylate, butyl methacrylate, 2-ethylhexyl methacrylate, isobornyl methacrylate, wherein said oligomers have a Mn of up to 3000g/mol , glass transition temperature (Tg) of 0°C or greater, less than 0.5 or zero residual olefin. 
Regarding instant claims 9-11, the ‘011 patent teach the low molecular weight polymer aqueous emulsion is formed from the emulsion polymerization of an ethylenically unsaturated monomer in the presence of a transition metal chelate
chain transfer agent; the low molecular weight polymer polymerization can be readily controlled to produce a desired particle size distribution, preferably narrow, and polydispersity less than 2.
 Disclosed on col 2 is that “In particular, the adhesive compositions of this invention may exhibit an improved balance of tack, peel strength and shear resistance, preferably without the problems in clarity, color, and UV resistance caused when typical resin or hydrocarbon tackifiers are used. In addition, in certain embodiments, the
present invention also provides methods of preparing adhesive
compositions wherein the polymeric additive is generated in situ during the formation of the adhesive polymer or copolymer”
Regarding instant claim 16 , the ‘011 patent discuss that in order to enhance performance characteristics of adhesive compositions, the tackifier should possess a certain range of properties with respect to the adhesive polymer or copolymer to which it is added. In this regard, the tackifier should generally have a lower molecular weight as compared to that of the adhesive polymer or copolymer and a glass transition temperature (Tg) that is higher than that of the adhesive polymer or copolymer. The softening temperature of the tackifier should generally be higher than that of the adhesive polymer or copolymer, and the tackifier should generally have a minimum degree of compatibility with the adhesive polymer or copolymer; softening point greater than about 40° C (col 1 lines 55-67 continuing on col 2).
The difference between the methacrylic oligomers of number average
molecular weight Mn of 600-4000g/mol and no residual olefin content of prior art and instant claimed methacrylic oligomer is that the prior art does not specify the yellowness index less than 2 as required by instant claims and does not specify Mz z-average molecular weight of said methacrylic oligomers; the prior art does not specify hydrogenation of oligomers as required by instant claims 1 and 38.
Regarding the Mz and yellowness index limitations of instant claims, MPEP 2112.V states that: “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."  See also Ex parte Anderson, 21 USPQ 2nd 1241 and 1251 "There is ample precedent for shifting burden to an Applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” 
In the instant case, given that the prior art by the ‘011 patent specifically teach A) methacrylic oligomers from C1-C20 alkyl and C5-C20 cycloalkyl, including the elected species isobornyl methacrylate, said oligomers having Mn 600-4000 which encompasses the Mn range of claimed oligomers, B) the oligomers of prior art are of the same structure, chemical formula and Mn as claimed oligomers and C) specifically teach polydispersity  of less than 2 as claimed and D) there is no problems of clarity, color and UV resistance - one of ordinary skills in the art can conclude that the methacrylic oligomers disclosed in the prior art  and the instantly claimed methacrylic oligomers would have similar and inherent properties such as Mz and yellow index.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the methacrylic oligomers of the prior art does not possess the same material, structural and functional characteristics of the claimed methacrylic oligomers.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed methacrylic oligomers is of different Mz and yellow index from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
One skilled in the art would have found the claimed methacrylic oligomers prepared from methacrylic oligomers from C1-C20 alkyl and Cs-C20 cycloalkyl prima facie obvious before the effective filing date of the claimed invention, because the instantly claimed oligomer obtained from methacrylic oligomers from C1-C20 alkyl and Cs-C20 cycloalkyl has Mn of 700-2500 g/mol which is within the range of 600-4000 g/mol methacrylic oligomers disclosed in the prior art as outlined above.
The prior art is silent as to some characteristics such as Mz or yellowness index but the absence of such data does not necessarily mean that the prior art compound were of different physical form. 
In the end, the instant application and the prior art are directed to methacrylic oligomers compounds of Mn which include claimed 300-3000 g/mol or 700-2500 g/ml of instant claim 2 and one skilled in the art may assume that since the methacrylic oligomers compounds are the same one would expect them to have the same properties. 
Regarding the hydrogenation of oligomers to a residual olefin content as claimed, it is noted that :
First instant claims are product –by process claim and are examined based upon a claim interpretation of the structure of the product only; i.e., without any limitations based on recited steps e.g. hydrogenation.
Second, the prior art specifically teach the low molecular weight polymer is
substantially (including completely) free of mercapto-olefin
compounds: less than 0.5 mole percent mercapto-olefin compounds. In certain
particularly preferred embodiments, the low molecular 15
weight polymer contains completely no (i.e., 0 mole percent) olefin compounds. 
Third, hydrogenation of methacrylic oligomers to reduce residual olefin content and therefore to improve color and thermal stability of oligomers is known procedure in the prior art as discussed by the ‘751 publication and the ‘572 publication.
The ‘751 publication, analogous prior art, also drawn to adhesive compositions comprising methacrylate oligomers, teach oligomers of 2-propylheptyl acrylate and alkyl (meth)acrylate esters with an alkyl group having from 1 to 30 carbon atoms  including isobornyl methacrylate [0044] of Tg of at least 20° C [0047] and a number average molecular weight (Mw) of 10,000 grams per mole or less and a softening point above about 70° C [0082]. Disclosed on [0084] is the hydrogenation partially or fully to improve stability and reduce their color contribution to the pressure-sensitive adhesive composition.
Similarly, the ‘572 publication analogous prior art, discuss preparing an oligomer for use as adhesive by continuously charging into a reactor a mixture of vinylic monomer including a styrenic monomer, a (meth)acrylic monomer  e.g. ethyl acrylate, methyl (meth)acrylate, butyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, hydroxyethyl (meth)acrylate, glycidyl (meth)acrylate, or acrylic acid; the oligomer has a number
average molecular weight (Mn) of 1,000 g/mol to 10,000 g/mol, z average molecular weight MZ are shown in the examples. 
The ‘572 publication specifically teach that the acrylayte oligomers that are hydrogenated, contain fewer terminal vinylic unsaturations, when compared to such conventional styrenic (meth)acrylic oligomers prepared by the customary high temperature processes and demonstrate improved thermal stability and may provide improved resistance to UV weathering compared to the conventional and non-hydrogenated oligomers ([0010]-[0012];[0075] [0079], examples; Tables).
Disclosed [0077] of the ‘572 publication is that emulsion polymers and colloidal systems using any of the styrenic oligomers, (meth) acrylic oligomers, styrenic (meth)acrylic oligomers, or hydrogenated styrenic (meth)acrylic oligomers show
improved properties when used as dispersants and as binders for printing inks, coatings, adhesives, in comparison with compositions including oligomers made by conventional high temperature polymerization processes. The yellowing index parameter is discussed on [0103]: positive changes in Ab* correlate with increased yellowing of a coating with exposure/aging. The YI (or A YI values) set forth in
Table 6 represent a change in the yellowing index parameter for a clear or white test sample, over time.
Regarding instant claims 38 and 44, the ‘572 publication discuss the insubstantial amount of olefinic unsaturation is characterized by an absence of a significant resonance in the range of 4.5 to 5.5 ppm in the 1H NMR; which is indicative that the styrene acrylic resin has none, or at least an insubstantial amount of olefinic unsaturation [0059].
Therefore, the prior art relied upon combined with the knowledge generally available in the art at the time of the invention, teach the advantages of hydrogenating   methacrylic oligomers and provides the suggestion that would have motivated the skilled artisan to treat oligomers under hydrogenation condition in order to improve color and thermal stability thermal stability and  resistance to UV weathering compared to the conventional and non-hydrogenated oligomers.
In light of the teachings of the cited prior art, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ‘011 patent (methacrylate) oligomers and to further process by hydrogenation to minimize the residual olefin content.  One would have been motivated to do so with a high expectation of success since the ‘751 publication notes  that the hydrogenation of oligomers  improve stability and reduce their color contribution to the pressure-sensitive adhesive composition [0084] and the ‘572 publication  teaches that the acrylayte oligomers that are hydrogenated, contain fewer terminal vinylic unsaturations, when compared to such conventional (meth)acrylic oligomers prepared by the customary high temperature processes and demonstrate improved thermal stability and may provide improved resistance to UV weathering compared to the conventional and non-hydrogenated oligomers ([0010]-[0012];[0075] [0079].
In conclusion, the methacrylic oligomers prepared from C1-20 alkyl and C5-20 cycloalkyl methacrylates with no residual olefinic content, specific Tg and color index were known in the art at the time the instant invention was made.  
Based on the teachings of prior art combined with technical knowledge, a person of ordinary skill in the art would be motivated further process if needed the methacrylate oligomers disclosed by the ‘011 patent by hydrogenation in order to reduce residual olefin content, with reasonable expectation of success from "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The motivation to further treat methacrylic oligomers by hydrogenation stems from the fact that the prior art by ‘751 publication and  572 publication teach that hydrogenation of methacrylic oligomers  has the advantages of  improving color and thermal stability and  improved resistance to UV weathering compared to the conventional and non-hydrogenated oligomers.
Additionally, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed (meth)acrylate oligomers  and oligomers disclosed by prior art are distinct, the claims are considered prima facie obvious over the combined teachings of the prior art. Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.
Conclusion
Claims 1-3, 9-11, 16, 17, 38, 41, 43-45 and 55 are rejected. Claims 56 and 57 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622